Exhibit 10.50

Summary of MeadWestvaco Corporation 2015 Annual Incentive Plan

Under the MeadWestvaco Corporation Annual Incentive Plan (the “Plan”), which is
a part of the 2005 Performance Incentive Plan, Amended and Restated effective
February 25, 2013, the Compensation and Organization Development Committee (the
“Committee”) of the Board of Directors annually approves an annual incentive
award for each executive that is payable in cash, subject to achievement of
pre-established performance goals. The size of each executive officer’s annual
award is determined by application of his or her annual incentive target
(expressed as a percentage of base salary) multiplied by performance factors
based on achievement of goals. The Committee examines incentive targets annually
to confirm that the target is reasonable when viewed against external
competitive market data, peer group and general industry trends.

For 2015, the Committee established a performance-based incentive pool for
certain executive officers equal to a designated percentage of actual earnings
before interest and tax (“EBIT”) achieved. EBIT is defined as full year net
sales less the cost of goods sold and selling, general and administrative
expenses, excluding interest income and expense, corporate income taxes,
extraordinary items, discontinued operations, restructuring charges and certain
one-time costs and the cumulative effect of accounting changes.

Funding of the performance-based incentive pool under this formula permits the
Committee to pay annual cash incentives to all executive officers based on the
attainment of additional key financial and/or operational metrics. These
additional objectives for executive officers are also set by the Committee.
Given the pending business combination with the Rock-Tenn Company
(“Transaction”), the Committee established 2015 performance goals based on a
6-month and 12-month performance period. Payouts under the 2015 Annual Incentive
Plan would be pro-rated based on the closing date of the Transaction and the
achievement of performance goals, as determined by the Committee. The 6-month
performance period includes the goals of (i) EBIT and (ii) revenue. The 12-month
performance period includes the goals of (i) enterprise economic profit (“EP”),
defined as after-tax EBIT, less the company’s weighted average cost of capital
applied to total capital employed, (net debt plus total shareholder equity)
subject to certain adjustments, (ii) revenue and (iii) operating margin. For
each of these performance objectives, the Committee sets performance driven
threshold, target and stretch payout levels reflecting a payout curve ranging
from 50% of the target incentive to 200% of the target incentive. Annual
incentives are subject to an individual maximum payout in accordance with the
terms of the Plan. The Committee may adjust award values to reflect progress
made towards target performance levels for EP, revenue growth and operating
margin goals, provided no awards are payable in the event the threshold for EBIT
(which funds the incentive pool) is not achieved. Annual incentive awards are
subject to the company’s Recoupment Policy.